Citation Nr: 0014354	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1953 to 
September 1954.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO continued the 30 percent 
evaluation for bronchial asthma and continued the 50 percent 
evaluation for schizophrenic reaction.

In June 1996 the RO denied a claim for compensation benefits 
for an irregular heart rate pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) and denied a 
total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).

A notice of disagreement as to the issue of entitlement to 
compensation benefits for an irregular heart rate pursuant to 
the provisions of 38 U.S.C.A. § 1151 has not been filed, and 
thus this claim is otherwise not considered a part of the 
current appellate review.

In January 1997 the RO continued the denial for a TDIU.

In July 1998, the Board remanded to the RO the claims of 
entitlement to increased evaluations for schizophrenic 
reaction and asthma, and a TDIU for further development and 
adjudicative actions.

In November 1998 the RO granted a 70 percent evaluation for 
schizophrenic reaction and a TDIU.  In a December 1998 
document, the appellant indicated that he no longer wished to 
appeal these issues, and thus they are no longer pertinent to 
the current appellate review.

In December 1998 RO continued the 30 percent evaluation for 
bronchial asthma.

The case has been returned to the Board for further appellate 
review.




FINDING OF FACT

Bronchial asthma is manifested by no more than moderate 
symptoms and a FEV-1 of 68 percent of predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records shows the veteran was 
treated for bronchial asthma, a disorder noted at separation 
from active service.

A November 1954 VA medical examination concluded in a 
pertinent diagnosis of asthmatic bronchitis, chronic, 
allergic type.

An undated VA outpatient treatment report shows the appellant 
reported having had intermittent asthma for the past 40 
years.  He stated that he would have shortness of breath with 
seasonal changes.  Examination of the lungs revealed clear 
breath sounds with no wheezing.

In March 1995, the appellant was seen with complaints that he 
had had a cold for two weeks.  He stated that he had green 
sputum in the morning and felt feverish.  The examiner noted 
that his lungs had wheezes.  An x-ray of the chest taken at 
that time revealed a small calcified granuloma present in the 
right upper lobe.  The radiologist stated that there was no 
evidence of active infiltrate or significant mass.

The appellant underwent a VA examination in April 1996.  He 
reported that he had developed asthma in service and had had 
symptoms over the years.  He stated that his worst episode 
had occurred in March and April of 1995.  The appellant 
stated that he had been provided with nebulizer therapy, 
antibiotics, and prednisone and later prescribed an inhaler.  
He stated that the nebulizer had helped control his asthma 
"tremendously" but that he still had symptoms which had 
caused sleepless nights with shortness of breath.  The 
appellant stated that he sometimes had missed work during an 
exacerbation.  He noted that his asthma had become worse 
since he had moved from California to the Northwest.

The examiner stated that the lungs were clear to auscultation 
with diffuse expiratory wheezes present bilaterally.  The 
relevant diagnosis was asthma with prolonged exacerbation in 
1995.

An undated pulmonary function test report shows that the FEV-
1 was 64 percent of predicted.  The examiner stated that the 
overall ventilatory impairment was "moderate."

The appellant underwent a VA examination in September 1998.  
He reported that his breathing was limiting.  He stated that 
he had been using a nebulizer at home, as well as an air 
purifier and inhalers.  The appellant reported that he had 
significant shortness of breath at rest and with limited 
exertion, such as getting dressed or undressed.  He stated 
that there were frequent periods of time when he had to have 
courses of prednisone; the last one being one year prior.  
The appellant stated that he had a cough during the day, 
which would produce white sputum.

The examiner stated that examination of the lungs revealed 
some slight wheezes in the anterior fields and a few 
scattered rhonchi.  He stated that the appellant had fairly 
poor air movement and poor respiratory excursion.  The 
examiner entered a diagnosis of moderate chronic obstructive 
pulmonary disease of the reactive airway disease type.

A Pulmonary function test taken at that time revealed a FEV-1 
of 68 percent of predicted.  The examiner stated that the 
test results were indicative of an overall mild ventilator 
impairment, which was not reversible with bronchodilators, 
and mild restrictive disease and mild obstructive disease.

The VA examiner stated that the appellant's bronchial asthma 
contributed to his inability to work.  He stated that based 
upon the appellant's shortness of breath, even at rest, and 
with the infections and flare-ups of his breathing problems, 
he did not think that there was any job that would be 
available for the appellant.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  The Court has 
held where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board must 
apply both the previous and amended criteria to the 
appellant's claim.

Under the previous criteria of Diagnostic Code 6602, a 100 
percent evaluation is assigned for pronounced bronchial 
asthma; asthmatic attacks very frequently with severe dyspnea 
on slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996).  

A 60 percent evaluation requires severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  Id.  A 30 percent evaluation is warranted for 
moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) occurring 
several times a year with no clinical findings between 
attacks.  Id.  A 10 percent evaluation is warranted for mild 
bronchial asthma with paroxysmal cough, mostly night or 
morning purulent expectoration.  Id.

Under the amended criteria for Diagnostic Code 6602, when the 
FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications warrants a 100 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective October 7, 1996).  

When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  Id.  
When FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  Id.  When 
FEV-1 is 71 to 80 percent predicted or FEV-1/FVC of 71 to 80 
percent or intermittent inhalational or oral bronchodilator 
therapy, a 10 percent evaluation is warranted.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the appellant's claim for 
entitlement to an increased evaluation for bronchial asthma 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected bronchial asthma are sufficient to 
conclude that his claim for a higher evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the June 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the appellant has been given the opportunity to submit 
additional evidence, and he has been afforded the benefit of 
a contemporaneous and comprehensive VA examination.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  The appellant was asked 
in an August 1998 letter to provide the RO with names and 
addresses of treating physicians for his service-connected 
disabilities.  The appellant did not respond to the RO's 
letter.

Additionally, the RO contacted the Social Security 
Administration to see if the appellant was receiving 
disability benefits, which response was that he was not.  
Thus, the Board finds that consideration of the claimant's 
appeal is accordingly proper at this time.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  The evidence establishes that the 
appellant has no more than moderate bronchial asthma.  In 
April 1996, he reported shortness of breath, but noted that 
he had been using a nebulizer, which had helped tremendously.  
He reported that his last incapacitating exacerbation had 
occurred the prior year.  An undated pulmonary function test 
revealed a FEV-1 of 64 percent of predicted.  The conclusion 
of the test result was that the appellant had a moderate 
overall ventilatory impairment.

In September 1998, the appellant reported that his last 
incapacitating episode of bronchial asthma was one year 
prior.  The examiner entered a diagnosis of moderate chronic 
obstructive pulmonary disease.  The pulmonary function test 
conducted at that time revealed a FEV-1 of 68 percent of 
predicted.  The examiner stated that the test revealed a mild 
ventilator impairment.  Such above-described findings are 
indicative of no more than a 30 percent evaluation under 
either the previous or amended criteria.  Thus, neither of 
the criteria are more favorable to the appellant's claim for 
an increased evaluation.  See Karnas, 1 Vet. App. at 313.

An evaluation in excess of 30 percent is not warranted.  In 
reviewing the previous criteria, examiners have stated that 
the appellant's bronchial asthma is moderate.  No medical 
professional has stated that he has severe bronchial asthma.  



Additionally, the appellant has not reported asthma attacks 
of one or more a week on a persistent basis.  At the 
September 1998 examination he reported that he had last had 
an asthma attack one year prior.

The Board is aware that in the September 1998 examination 
report, the examiner stated he felt that the appellant's 
bronchial asthma contributed to his inability to work.  An 
inference that the examiner precluded light manual labor 
could be made from such statement.  However, the remainder of 
the criteria for a 60 percent evaluation under the previous 
criteria have not been met as stated above.  Thus, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for bronchial asthma under 
the old criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective prior to October 7, 1996).  

In reviewing the appellant's claim under the new criteria, 
the FEV-1 or FEV-1/FVC has not been lower than 64 percent of 
predicted warrant an evaluation in excess of 30 percent.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (effective October 7, 
1996).

The Board is aware that a March 1995 x-ray report of the 
appellant's chest revealed a small calcified granuloma in the 
right upper lobe; however, no medical professional has 
related such finding to the appellant's service-connected 
bronchial asthma, and thus the Board will not concede that it 
is part of the service-connected disability.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his asthma symptomatology has 
gotten worse, the medical findings do not support his 
assertions.  Both the clinical findings and the pulmonary 
function test establish that the appellant's bronchial asthma 
is no more than 30 percent disabling.  




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's bronchial asthma has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  

Thus, referral of the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. 
337; Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. 
App. at 227.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

